DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species A in the reply filed on 7-18-22 is acknowledged.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore:
The lock in a lock position, of claim 11;
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 10 and 11 are objected to because of the following informalities:
In claims 10 and 11, the phrase “wherein configuration” should be replaced with “wherein the configuration”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
With regards to claims 1 and 8-12 and paragraph [0051] of the specification, it unclear what structure allows for the sensor system to detect non-shell material.  Basically, it is unclear how the sensor system can determine one material from another.  Paragraph [0051] discloses the sensor 40 can detect the density and/or thickness of materials in the clip space.  It is believed there is a safe range allowing a certain density and/or thickness to indicate a safe cutting situation.  If a material in the clip space is not a shell material but does fall within the safe density and/or thickness range, how does the sensor know the material is a non-shell material?  Also, if a part of the shell material nail that needs to be cut but is thicker or more dense than allowed by the safe range, how would sensor realize that this particular nail is shell material?  Basically, how does a thicker nail get cut?  The sensor, as written, does not appear to have the capabilities to determine if a material is a shell or non-shell material.
With regards to claim 11 and the specification, it is unclear what structure defines the lock.  What defines the lock position?  If there is only a lock position and no “unlock position, how can the blade be driven as claimed in claim 4?  The specification does not appear to give any structural details that define the lock or how it interacts with the blade.  Does the lock engage the blade directly, does the lock engage the actuator, or does the lock engage another structure?  
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regards to claims 1 and 8-12, what structure allows for the sensor system determine if a material is a shell or non-shell material.  See rejection above.
With regards to claim 7, how can the at least one be driven between the positions if a non-shell material or any material that is not of proper thickness and/or density is in the space?
With regards to claim 11, what structure defines the lock and how does the lock perform the block movement function?  What defines the lock position?  How can the nail ever be cut if there is a lock only arranged in a lock position?  See rejection above.
With regards to claim 16, the disclosure that the nail is received in the insertion space and then into the clip space is indefinite as it is dependent upon an unclaimed indefinite intended use.  The instant apparatus is capable of receiving a nail through the rear portion first.  How is this limitation met in this situation?
Claim 20 recites the limitation "the annular member" on line 2.  There is insufficient antecedent basis for this limitation in the claim.  Claim 20 should depend from claim 17.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-14 and 18-20 are rejected, as best understood, under 35 U.S.C. 102(a)(1) as being anticipated by Huggans (7,640,892).
With regards to claim 1, Huggans discloses the same invention including a clipper having a body capable of being grasped (Fig. 1), the body defining a clip space as an opening for insertion of a nail for clipping (9), at least one blade coupled to the body (10) for movement between a withdrawn position retracted from the clip space (Fig. 7) and a clip positioned extended into the clip space (Fig. 8), a clipping control system (Fig. 13) including a sensor system for detecting non-shell material of the nail within the space (1). 
With regards to claims 2-14, and 18-20, Huggans discloses the control system includes an activation button for actuation of the at least one blade between the positions (column 6 lines 6-26, switch), the control system is configured to block against movement of the at least one blade between the positions in response to detection of non-shell material in the space (column 5 line 65 – column 6 line 5), an actuator engaged with the at least one blade to drive the at least one blade between the positions (Fig. 7, bar extending from the blade to the spring), the actuator is a power actuator configured to use electrical power to drive the at least one blade (column 6 lines 3-6), the actuator is a linear actuator (Fig. 7, bar extending from the blade to the spring), the system includes an indicator (column 6 lines 36-56), responsive to user activation of the button, the clipping control system controls the actuator to drive the at least one blade for movement between the positions (column 6 lines 6-26), the clipping control system is configured to block against movement of the at least one blade (column 5 line 65 – column 6 line 5) out from the withdraw position responsive to detection of non-shell material in the space even under user activation of the button (column 6 lines 6-26), the configuration to block includes blocking power to the actuator (column 6 lines 6-26), the configuration to block includes arranging a lock in a lock position to block movement (column 5 line 65 – column 6 line 5), the control system is configured to enable operation of the actuator for driving the at least one blade for movement out of the withdrawn position responsive to detection of no non-shell material within the space (column 6 lines 6-26), the control system is configured to operate the indicator to alert the user responsive to detection by the sensor system (column 6 lines 36-56), the body includes a frame defining at least one portion of the space (Fig. 7), the frame formed as a rigid member for maintaining the nail in position to be clipped by the at least one blade (Fig. 7), the frame is arranged adjacent the at least one blade (Fig. 7), and the at least one blade is arranged to sheer with the annular member along the clip space during movement between the positions (Figs. 7-8).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Huggans (7,640,892) in view of Nelson (4,228,585).
  Huggans discloses the invention but fails to disclose a guide arranged at the clip space, the guide formed of a material for providing contact with the nail for positioning in the space, the guide defines an insertion space corresponding with the clip space to receive insertion of the nail through the insertion space into the clip space, and the guide is formed as an annular member defining the insertion space therein.
Nelson teaches it is known in the art of nail clippers to incorporate a guide arranged at the clip space (12), the guide formed of a material for providing contact with the nail for positioning in the space (12), the guide defines an insertion space corresponding with the clip space to receive insertion of the nail through the insertion space into the clip space (14), and the guide is formed as an annular member defining the insertion space therein (12).  Such a modification allows hole size adjustment to accommodate different sized nails.  Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to have provided Huggans with the guide, as taught by Nelson, because all claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective function and the combination would have yielded predictable results. 
However, with regards to claim 15, Huggans in view of Nelson fail to disclose the material is a resilient material.  
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have made the guide from any reasonable material that can be used to sheer including a resilient material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  Therefore, it would have been an obvious matter of design choice to modify the device of Huggans in view of Nelson to obtain the invention as specified in claim 15.  The claim would have been obvious because a person of ordinary skill has good reason to pursue the known options within technical grasp.  If this leads to the anticipated success, it is likely the product is not of innovation but of ordinary skill and common sense.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON DANIEL PRONE whose telephone number is (571)272-4513. The examiner can normally be reached Monday-Friday: 7:30 am-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean M Michalski can be reached on (571)272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
04 August 2022
/Jason Daniel Prone/
Primary Examiner, Art Unit 3724